            Case 1:21-cr-00096-RC Document 18-1 Filed 06/11/21 Page 1 of 2




                                                           U.S. Department of Justice

                                                           Channing D. Phillips
                                                           Acting United States Attorney

                                                           District of Columbia



                                                                       June 11, 2021

  BY EMAIL
  Marina Medvin, Esq.
  Medvin law PLC
  marina@medvinlaw.com



                         Re:    United States v. Michael Stepakoff
                                Criminal No. 2021-CR-96 (RC)
  Dear Counsel:

         Attached please find discovery in this matter, which is being provided today through a
  shared file on USA File Exchange titled “US v. Michael Stepakoff, 21-cr-96,” in the subfolder
  “6.11.21”.

          These items are being provided pursuant to the agreed upon protective order, and
  pursuant to that order certain items are listed as “SENSITIVE” or “HIGHLY SENSITIVE”
  within the description portion of the lists below.

           The following items were provided in the above-referenced folder:



Platform    Quantity   Description                                                         Production
                                                                                           Date
USAfx       2 pdf &    Folder: US v. Michael Stepakoff, 21-cr-96                           6/11/2021
            1 video    Subfolder: 6.11.21

                           •   Micheal_Stepakoff_Face_Search_REDACTED.pdf
                                   o SENSITIVE
                           •   Micheal_Stepakoff_Name_Search_REDACTED_Versio
                               n.pdf
                                   o SENSITIVE



                                                    1
Case 1:21-cr-00096-RC Document 18-1 Filed 06/11/21 Page 2 of 2




           •   1610126230.47-
               4fabbbe2b3d76f157eb20c0175e10969654557e1-file-
               0_2of2_IMG_5422.mp4
                  o 0:48 minute video


                                    Respectfully,

                                    CHANNING D. PHILLIPS
                                    ACTING UNITED STATES ATTORNEY


                             By:    _/s/ Alison B. Prout_______
                                    Alison B. Prout
                                    Assistant United States Attorney




                                2
